DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2006/0129046 A1 to Stevens et al. in view of either or both of U.S. PG Pub. No. 2009/0266957 A1 to Cermak and WO 2007/040172 A1 to Ikeda et al., noting that U.S. PG Pub. No. 2009/0275833 A1 is an English language translation of the WIPO document and all citations will be to the English language document.
Regarding claim 1, Stevens discloses an ultrasound probe, comprising: a head portion having a front surface; a front guide connector attached to the front surface of the head portion, the front guide connector comprising: an elongated protrusion defining a first side surface, a second side surface, and a top mounting surface; and one or more needle guides designed for separate attachment to the front guide connector, each of the one or more needle guides comprising: an elongated cavity to receive the elongated protrusion; a first side channel in communication with the elongated cavity designed to receive the first stability extension; a second side channel in communication with the elongated cavity designed to receive the second stability extension; and a top surface including a first ridge and a second ridge together defining a needle channel in a central portion of the top surface, the needle channel having a longitudinal axis forming an angle with a longitudinal axis of the ultrasound probe (see Figs. 2-5, 9, and 11, para 23, 24, 28, and 31, and claim 1).
Stevens does not specifically disclose stability extensions.
However, both Cermak and Ikeda disclose similar ultrasound guide devices, including a first stability extension extending from the first side surface; a second stability extension extending from the second side surface, the first stability extension and the second stability extension disposed along an axis orthogonal to a longitudinal axis of the elongated protrusion; and ; a second side channel in communication with the elongated cavity designed to receive the second stability extension (see Cermak Figs.  2 and 3 and para 29, noting pins 50 were found by the board to read on stability extensions in the parent application; see also Ikeda Figs. 2 and 3 and para 28, noting at least 16 and 17).
It would have been obvious to one of skill in the art at the time of the invention to have combined the device of Stevens with either or both of the teachings of Cermak and Ikeda because doing so would create a more stable device with less unintended motion between the elements.
The prior art discloses the claimed invention except for wherein each of the first and second stability extensions defines a rectangular shape having a bottom side coupled with the front surface.  It would have been an obvious matter of design choice to use a rectangular shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  A rectangular shape would have predictably served the same purpose in the same manner as the stability extensions in Ikeda.
Regarding claim 2, Stevens discloses a device, wherein the one or more needle guides comprises a first needle guide and a second needle guide, wherein the longitudinal axis of the needle channel of the first needle guide forms a first angle with the longitudinal axis of the ultrasound probe, and wherein the longitudinal axis of the needle channel of the second needle guide forms a second angle different from the first angle with the longitudinal axis of the ultrasound probe (see Figs. 2-5, 9, and 11, para 23, 24, 28, and 31, and claim 1).
Regarding claim 3, Stevens discloses a device, wherein the one or more needle guides comprises a third needle guide, wherein the longitudinal axis of the needle channel of the third needle guide forms a third angle different from the first angle and the second angle with the longitudinal axis of the ultrasound probe (see Figs. 2-5, 9, and 11, para 23, 24, 28, and 31, and claim 1).
Regarding claim 6, Stevens discloses a device, wherein a distal end of the elongated protrusion defines an overhang, the elongated cavity designed to receive the overhang (see Figs. 2-5, 9, and 11, para 23, 24, 28, and 31, and claim 1).
Regarding claim 8, Stevens discloses a device, further comprising a side guide connector attached to a side surface of the head portion, the side guide connector having dimensions matching the front guide connector, wherein the one or more needle guides are designed for separate attachment to the side guide connector (see Figs. 2-5, 9, and 11, para 23, 24, 28, and 31, and claim 1).
Alternatively, it would have been an obvious matter of design to change the size and shape of the device connectors to be matching so that one type of guide could be included in the kit of Stevens.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Stevens discloses a device, wherein the elongated cavity of each of the one or more needle guides is closed at a distal end and open at a proximal end (see Figs. 2-5, 9, and 11, para 23, 24, 28, and 31, and claim 1).
Regarding claim 14 Stevens discloses a device,, wherein the closed distal end of each of the one or more needle guides includes an arcuate surface on a distal front face (see Figs. 2-5, 9, and 11, para 23, 24, 28, and 31, and claim 1).
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens and either or both of Cermak and Ikeda as applied to claim 1 above, and further in view of U.S. Patent No. 5,235,987 A to Wolfe.
Wolfe discloses a similar needle guide, wherein the one or more needle guides comprises a first needle guide and a second needle guide, wherein the needle channel of the first needle guide has a first diameter, and wherein the needle channel of the second needle guide has a second diameter different from the first diameter and wherein the one or more needle guides comprises a third needle guide, wherein the needle channel of the third needle guide has a third diameter different from the first diameter and the second diameter (see col 2 ln 52-col 3 ln 13).
It would have been obvious to one of skill in the art to have substituted the needle sizing device of Stevens for the needle sizing device of Wolfe because doing so would provide the same predictable result of allowing a different sized needle to be used based on the requirements of the procedure and the patient.  For example, pediatric and adult sized needles could be used with the kit of Stevens using the combination with Wolfe.  
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use at least three different guides and sizes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Using more sizes would provide the benefit of allowing more patients and procedure specific needles.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens and either or both of Cermak and Ikeda as applied to claim 1 above, and further in view of U.S. Patent No. 5,623,931 A to Wung et al.
Regarding claim 7, Wung discloses a similar needle guide, wherein the first side surface of the elongated protrusion includes a first projection, wherein the second side surface of the elongated protrusion includes a second projection, and wherein each of the one or more needle guides includes a first depression and a second depression designed to receive, respectively, the first projection and the second projection (see Figs. 2, 3, and 6 and col 2, noting detents and depressions 210, 230, 280, and 290).
It would have been obvious to include additional securing elements as taught in Wung because doing so would provide a more secure connection between the guide and the connector. 
Examiner also notes that the figures of Stevens appear to show the same detent and depression system.
Claims 9, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens and either or both of Cermak and Ikeda as applied to claim 1 above, and further in view of U.S. Patent No. 5,758,650 to Milller et al.
Regarding claims 9, 10, and 12, Miller discloses a similar ultrasound guide, wherein each of the one or more needle guides includes identifying indicia; wherein the identifying indicia includes an optimal needle gauge for insertion through the needle channel; and wherein the identifying indicia is presented on a distal front face of each of the one or more needle guides (see Fig. 1 and col 4 ln 23-33).
It would have been obvious to one of skill in the art to have included marking indicia on the needle guides so that a user would be able to ensure that the correct guide is being used.
Examiner also notes that the placement of the indicia would have been a mere matter of design so that a user could quickly and easily find the indicia.  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens, either or both of Cermak and Ikeda, and Miller as applied to claim 9 above, and further in view of U.S. PG Pub. No. 2005/0059891 A1 to Kosaku and U.S. PG Pub. No. 2008/0300491 A1 to Bonde et al.
Regarding claim 11, Kosaku discloses a similar needle guide, wherein the identifying indicia includes a targeted insertion depth of a needle inserted through the needle channel based on the angle (see Fig. 4 and para 54).  Further, Bonde discloses a similar needle guide wherein depth of insertion is displayed on the guide (see para 21-23).
It would have been obvious to a skilled artisan to have include angle indicia because doing so would alert a user to what angle is being used and therefore what depth of penetration is being used.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793